United States District Court
Southern District of New York
—————————————————— x


Whalehaven Capital Fund, Ltd. and
Alpha Capital Anstalt,



 
Plaintiffs,
Order
v.
       
10 Civ. 9490 (RJS)



Radient Pharmaceuticals Corporation,
and John Does 1-10,
 

 
Defendants.
 

 
—————————————————— x
 
This matter having come on for a hearing on August 26, 2011, to approve the
Final Settlement Agreement dated August 25, 2011 (the “Settlement Agreement”),
between and among Plaintiffs Whalehaven Capital Fund, Ltd. (“Whalehaven”), Alpha
Capital Anstalt (“Alpha Capital”) and Defendant Radient Pharmaceuticals
Corporation (“RPC”)  and the Court having held a hearing as to the fairness of
the terms and conditions of the Settlement Agreement and being otherwise fully
advised in the premises, the Court hereby finds as follows:
 
The Court has been advised that the Parties intend that the issuance of all
shares to be issued and delivered by RPC to Whalehaven and Alpha Capital
pursuant to the Settlement Agreement and the Convertible Promissory Notes issued
pursuant to the Settlement Agreement (the “Settlement Shares”) and the resale of
the Settlement Shares by Whalehaven and Alpha Capital, assuming satisfaction of
all other applicable securities laws and regulations, will be exempt from
registration under the Securities Act of 1933 (the “Securities Act”) in reliance
upon Section 3(a)(10) of the Securities Act based upon this Court’s finding
herein that the terms and conditions of the issuance of the Settlement Shares by
RPC to Whalehaven and Alpha Capital are fair to Whalehaven and Alpha Capital;
and
 
 
 

--------------------------------------------------------------------------------

 
 
The hearing was scheduled upon the consent of the Parties, Whalehaven and Alpha
Capital have had adequate notice of the hearing and they are the only parties to
whom Settlement Shares will be issued pursuant to the Settlement Agreement; and
 
The terms and conditions of the issuance of the Settlement Shares in exchange
for: I) the release of certain claims, and ii) the satisfaction of the Notes to
be held by Whalehaven and Alpha Capital as fully set forth in the Settlement
Agreement are fair to Whalehaven and Alpha Capital, the only parties to whom the
Settlement Shares will be issued; and
 
The fairness hearing was open to Whalehaven and Alpha Capital. They were
represented by counsel at the hearing who acknowledged that adequate notice of
the hearing was given and consented to the entry of this Order;
 
It is, therefore,
 
Ordered, that the Settlement Agreement is hereby approved; the terms and
conditions of the issuance of the Settlement Shares are fair to the parties to
whom the Settlement Shares will be issued, within the meaning of Section
3(a)(10) of the Securities Act; and the issuance of the Settlement Shares by RPC
or by it transfer agent, Corporate Stock Transfer, Inc., to, and the resale of
the Settlement Shares in the United States by, Whalehaven and Alpha Capital,
assuming satisfaction of all other applicable securities laws and regulations,
will be exempt from registration under the Securities Act; and it is further
 
Ordered, that the provisions of this Court’s Order dated May 24, 2011 shall
remain in full force and effect with respect to all shares previously issued in
reliance on the terms thereof; and it is further
 
 
 

--------------------------------------------------------------------------------

 
 
Ordered, that the Court shall retain jurisdiction to enforce the terms of the
Settlement Agreement and the Convertible Promissory Notes issued in connection
therewith.
 
Dated: August 26, 2011
 

 
Enter:
     
/s/ Richard J. Sullivan
 
Richard J. Sullivan
 
United States District Judge



 
 

--------------------------------------------------------------------------------

 